Exhibit 10.3

FORM OF SUPPORT AGREEMENT

This SUPPORT AGREEMENT (this “Agreement”), dated as of June 1, 2020, is by and
between Aduro Biotech, Inc., a Delaware corporation (“Parent”), and the Person
set forth on Schedule A (the “Stockholder”).

WHEREAS, concurrently with the execution and delivery hereof, Parent, Aspire
Merger Sub, Inc., a Delaware corporation and a direct wholly owned subsidiary of
Parent (“Merger Sub”), and Chinook Therapeutics, U.S., Inc., a Delaware
corporation (the “Company”) have entered into an Agreement and Plan of Merger
and Reorganization (as such agreement may be amended or supplemented from time
to time pursuant to the terms thereof, the “Merger Agreement”), which provides,
among other things, for the merger of Merger Sub with and into the Company, with
the Company continuing as the surviving corporation (the “Merger”), upon the
terms and subject to the conditions set forth in the Merger Agreement
(capitalized terms used but not otherwise defined herein shall have the
respective meanings ascribed to such terms in the Merger Agreement);

WHEREAS, as of the date hereof, the Stockholder is holder of the number of
shares of Company Capital Stock and/or Company Options, in each case, set forth
opposite the Stockholder’s name on Schedule A (all such shares of Company
Capital Stock set forth on Schedule A or hereafter issued to or otherwise
acquired, whether beneficially or of record, or owned by the Stockholder prior
to the termination of this Agreement, being referred to herein as the “Subject
Shares,” and together with all such Company Options set forth on Schedule A or
securities convertible into, exchangeable for or that represent the right to
receive Company Common Stock that are hereinafter issued to or otherwise
acquired, whether beneficially or of record, or owned by the Stockholder prior
to the termination of this Agreement, being referred to herein as the “Subject
Securities”); and

WHEREAS, as a condition to its willingness to enter into the Merger Agreement,
Parent has required that the Stockholder, and as an inducement and in
consideration therefor, the Stockholder (in the Stockholder’s capacity as a
holder of the Subject Securities) has agreed to, enter into this Agreement.

NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants and agreements set forth below and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto, intending to be legally bound, do
hereby agree as follows:

ARTICLE I

VOTING AGREEMENT; GRANT OF PROXY

The Stockholder hereby covenants and agrees that:

1.1. Voting of Subject Shares. From and after the date hereof, at every meeting
of the holders of Company Capital Stock (the “Company Stockholders”), however
called, and at every adjournment or postponement thereof (or pursuant to a
written consent if the Company Stockholders act by written consent in lieu of a
meeting), the Stockholder shall, or shall cause the holder of record on any
applicable record date to, be present (in person or by proxy) and to vote (or
cause to be voted) the Subject Shares (a) in favor of (i) the adoption of the
Merger Agreement and the approval of the Merger, (ii) the approval of the
Contemplated Transactions, (iii) the conversion of each share of Company
Preferred Stock into a share of Company Common Stock at the then effective
conversion rate pursuant to Article Fourth Part B Section 5.1(b) of the
Company’s Amended and Restated Certificate of Incorporation, with such
conversion to be effective immediately prior to, and contingent upon the
occurrence of, the Closing and (iv) any other proposal included in the written
consent presented to the Company Stockholders in connection with, or related to,
the consummation of the Merger for which the Company Board has recommended that
the Company Stockholders vote in favor and (b) against (i) any competing
Acquisition Proposal with respect to the Company, (ii) any action, proposal,
agreement, transaction or proposed transaction that would reasonably be expected
to materially impede, interfere with, delay, postpone, discourage or adversely
affect the Merger or any of the other Contemplated Transaction (other than as
expressly contemplated by the Merger Agreement or the Company Disclosure
Schedule).

 



--------------------------------------------------------------------------------

1.2. No Inconsistent Arrangements. Except as expressly permitted or required
hereunder or under the Merger Agreement, the Stockholder shall not, directly or
indirectly, (a) create any Encumbrance other than restrictions imposed by
applicable Law, pursuant to this Agreement or pursuant to the governance
documents of the Company on any Subject Securities, (b) transfer, sell, assign,
gift or otherwise dispose of (collectively, “Transfer”), or enter into any
contract with respect to any Transfer of the Subject Securities or any interest
therein, (c) grant or permit the grant of any proxy, power of attorney or other
authorization in or with respect to the Subject Securities, (d) deposit or
permit the deposit of the Subject Securities into a voting trust or enter into a
voting agreement or arrangement with respect to the Subject Securities or
(e) take any action that would make any representation or warranty of the
Stockholder herein untrue or incorrect in any material respect, or have the
effect of preventing the Stockholder from performing the Stockholder’s
obligations hereunder; provided that this clause (e) shall not prevent any
director or officer of the Company, in such capacity, from taking such actions
as may be permitted under Section 4.4 of the Merger Agreement. Any action taken
in violation of the foregoing sentence shall be null and void ab initio.
Notwithstanding the foregoing, the Stockholder may make Transfers of the Subject
Securities (i) by will, operation of law, or for estate planning or charitable
purposes, (ii) to stockholders, corporations, partnerships or other business
entities that are direct or indirect affiliates (within the meaning set forth in
Rule 405 under the Securities Act), current or former partners (general or
limited), members or managers of the Stockholder, as applicable, or to the
estates of any such stockholders, affiliates, general or limited partners,
members or managers, or to another corporation, partnership, limited liability
company or other business entity that controls, is controlled by or is under
common control with the Stockholder, (iii) if the Stockholder is a trust, to any
beneficiary of the Stockholder or the estate of any such beneficiary, (iv) if
the Stockholder holds Company Options, exercise a Company Option to purchase
shares of Company Capital Stock, solely to the extent such options would
otherwise expire prior to the Effective Time, or (v) for the net settlement of
Stockholder’s Company Options (to pay the exercise price thereof and any tax
withholding obligations), provided that, in each such case, the Subject
Securities (taking in account any net exercise or shares withheld to settle tax
obligations) shall continue to be subject to the restrictions on transfer set
forth in this Agreement; provided, further that, with respect to clauses
(i) through (iii), the transferee agrees in writing to be bound by the terms and
conditions of this Agreement and either the Stockholder or the transferee
provides Parent with a copy of such agreement promptly prior to the consummation
of any such Transfer.

1.3. Documentation and Information. The Stockholder shall permit and hereby
authorizes Parent and the Company to publish and disclose in all documents and
schedules filed with the SEC, and any press release or other disclosure document
that Parent or the Company reasonably determines to be necessary in connection
with the Merger and any of the Contemplated Transactions, a copy of this
Agreement, the Stockholder’s identity and ownership of the Subject Securities
and the nature of the Stockholder’s commitments and obligations under this
Agreement. The Company is an intended third-party beneficiary of this
Section 1.3.

1.4. Irrevocable Proxy. The Stockholder hereby revokes (or agrees to cause to be
revoked) any proxies that the Stockholder has heretofore granted with respect to
the Subject Shares. The Stockholder hereby irrevocably appoints Parent, and the
Chief Executive Officer, Chief Financial Officer and General Counsel of Parent,
as attorney-in-fact and proxy, for and on behalf of the Stockholder, for and in
the name, place and stead of the Stockholder, to: (a) attend any and all
meetings of the Company Stockholders held for matters addressed in Section 1.1,
(b) vote, express consent or dissent or issue instructions to the record holder
to vote the Stockholder’s Subject Shares solely in furtherance of the provisions
of Section 1.1 at any and all meetings of the Company Stockholders or in
connection with any action sought to be taken by written consent of the Company
Stockholders without a meeting and (c) grant or withhold, or issue instructions
to the record holder to grant or withhold, solely in furtherance of the
provisions of Section 1.1, all written consents with respect to the Subject
Shares at any and all meetings of the Company Stockholders or in connection with
any action sought to be taken by written consent of the Company Stockholders
without a meeting. Parent agrees not to exercise the proxy granted herein for
any purpose other than the purposes expressly described in this Agreement. The
foregoing proxy shall be deemed to

 

2



--------------------------------------------------------------------------------

be a proxy coupled with an interest, is irrevocable (and as such shall survive
and not be affected by the death, incapacity, mental illness or insanity of the
Stockholder, as applicable) until the termination of this Agreement and shall
not be terminated by operation of law or upon the occurrence of any other event
other than the termination of this Agreement pursuant to Section 4.2. The
Stockholder authorizes such attorney and proxy to substitute any other Person to
act hereunder, to revoke any substitution and to file this proxy and any
substitution or revocation with the Secretary of Parent. The Stockholder hereby
affirms that the proxy set forth in this Section 1.4 is given in connection with
and granted in consideration of and as an inducement to Parent and Merger Sub to
enter into the Merger Agreement and that such proxy is given to secure the
obligations of the Stockholder under Section 1.1. The proxy set forth in this
Section 1.4 is executed and intended to be irrevocable, subject, however, to its
automatic termination upon the termination of this Agreement pursuant to
Section 4.2. With respect to any Subject Shares that are owned beneficially by
the Stockholder but are not held of record by the Stockholder (other than shares
beneficially owned by the Stockholder that are held in the name of a bank,
broker or nominee), the Stockholder shall take all action necessary to cause the
record holder of such Subject Shares to grant the irrevocable proxy and take all
other actions provided for in this Section 1.4 with respect to such Subject
Shares.

1.5. No Solicitation of Transactions. Stockholder represents and warrants that
he, she or it has read Section 4.4 of the Merger Agreement and, subject to the
provisions of Section 4.15 hereof, Stockholder shall not, directly or
indirectly, intentionally take any action that the Company is prohibited from
taking pursuant to Section 4.4 of the Merger Agreement.

1.6. No Exercise of Appraisal Rights; Waivers. Stockholder hereby irrevocably
and unconditionally (a) waives, and agrees to cause to be waived and to prevent
the exercise of, any rights of appraisal, any dissenters’ rights and any similar
rights (including any notice requirements related thereto) relating to the
Merger that Stockholder may have by virtue of, or with respect to, any Subject
Shares (including all rights under Section 262 of the DGCL) and (b) agrees that
the Stockholder will not bring, commence, institute, maintain, prosecute or
voluntarily aid or participate in any action, claim, suit or cause of action, in
law or in equity, in any court or before any Governmental Authority, which
(i) challenges the validity of or seeks to enjoin the operation of any provision
of this Agreement or (ii) alleges that the execution and delivery of this
Agreement by the Stockholder, or the approval of the Merger Agreement by the
Company Board, breaches any fiduciary duty of the Company Board or any member
thereof; provided, that the Stockholder may defend against, contest or settle
any such action, claim, suit or cause of action brought against the Stockholder
that relates solely to the Stockholder’s capacity as a director, officer or
securityholder of the Company.

1.7. No Ownership Interest. Nothing contained in this Agreement will be deemed
to vest in Parent any direct or indirect ownership or incidents of ownership of
or with respect to the Subject Securities. All rights, ownership and economic
benefits of and relating to the Subject Securities will remain and belong to the
Stockholder, and Parent will have no authority to manage, direct, superintend,
restrict, regulate, govern or administer any of the policies or operations of
the Company or exercise any power or authority to direct Stockholder in the
voting of any of the Subject Securities, except as otherwise expressly provided
herein with respect to the Subject Securities and except as otherwise expressly
provided in the Merger Agreement.

ARTICLE II

REPRESENTATIONS AND WARRANTIES OF THE STOCKHOLDER

The Stockholder represents and warrants to Parent as of the date hereof that:

2.1. Authorization; Binding Agreement. The Stockholder, if not a natural person,
is duly incorporated or organized, as applicable, validly existing and in good
standing under the laws of its jurisdiction of incorporation or organization.
The Stockholder has full legal capacity and power, right and authority to
execute and deliver this Agreement and to perform the Stockholder’s obligations
hereunder and to consummate the transactions contemplated hereby. This Agreement
has been duly and validly executed and delivered by the Stockholder, and
constitutes a legal, valid and binding obligation of the Stockholder enforceable
against the Stockholder in accordance with its terms, subject to the
Enforceability Exceptions.

 

 

3



--------------------------------------------------------------------------------

2.2. Ownership of Subject Securities; Total Shares. The Stockholder is the
record or beneficial owner of the Subject Securities and has good and marketable
title to the Subject Securities free and clear of any Encumbrance (including any
restriction on the right to vote or otherwise transfer the Subject Securities),
except (a) as provided hereunder, (b) pursuant to any applicable restrictions on
transfer under the Securities Act, (c) subject to any risk of forfeiture with
respect to any shares of Company Common Stock granted to the Stockholder under
an employee benefit plan of the Company and (d) as provided in (i) the bylaws of
the Company, (ii) that certain Amended and Restated Series A Preferred Stock
Purchase Agreement, dated as of July 3, 2019, by and among the Company and the
persons listed on Exhibit A thereto, (iii) that certain Amended and Restated
Investors’ Rights Agreement, dated as of July 3, 2019, by and among the Company
and the persons listed on Schedule A thereto, (iv) that certain Amended and
Restated Right of First Refusal and Co-Sale Agreement dated as of July 3, 2019,
by and among the Company and the stockholders named therein and (v) that certain
Amended and Restated Voting Agreement, dated as of July 3, 2019, by and among
the Company and the stockholders named therein (the “Voting Agreement”). The
Subject Securities listed on Schedule A opposite the Stockholder’s name
constitute all of the Company’s securities owned by the Stockholder as of the
date hereof. Except pursuant to this Agreement, no Person has any contractual or
other right or obligation to purchase or otherwise acquire any of the
Stockholder’s Subject Securities. For purposes of this Agreement “Beneficial
Ownership” shall be interpreted as defined in Rule 13d-3 under the Exchange Act;
provided that for purposes of determining Beneficial Ownership, a Person shall
be deemed to be the Beneficial Owner of any securities that may be acquired by
such Person pursuant to any Contract or upon the exercise of conversion rights,
exchange rights, warrants or options, or otherwise (irrespective of whether the
right to acquire such securities is exercisable immediately or only after the
passage of time, including the passage of time in excess of 60 days, the
satisfaction of any conditions, the occurrence of any event or any combination
of the foregoing).

2.3. Voting Power. The Stockholder has full power of disposition, full power to
issue instructions with respect to the matters set forth herein and full power
to agree to all of the matters set forth in this Agreement, in each case with
respect to all of the Subject Securities and, with respect to all of the Subject
Shares, full voting power. None of the Subject Securities are subject to any
proxy, voting trust or other agreement or arrangement with respect to the voting
of the Subject Securities, except as provided in the Voting Agreement and as
provided hereunder.

2.4. Reliance. The Stockholder has had the opportunity to review the Merger
Agreement and this Agreement with counsel of the Stockholder’s own choosing. The
Stockholder has had an opportunity to review with its own tax advisors the tax
consequences of the Merger and the Contemplated Transactions. The Stockholder
understands that it must rely solely on its advisors and not on any statements
or representations made by Parent, the Company or any of their respective agents
or representatives with respect to the tax consequences of the Merger and the
Contemplated Transactions. The Stockholder understands that such Stockholder
(and not Parent, the Company or the Surviving Corporation) shall be responsible
for such Stockholder’s tax liability that may arise as a result of the Merger or
the Contemplated Transactions. The Stockholder understands and acknowledges that
the Company, Parent and Merger Sub are entering into the Merger Agreement in
reliance upon the Stockholder’s execution, delivery and performance of this
Agreement.

2.5. Absence of Litigation. With respect to the Stockholder, as of the date
hereof, there is no action, suit, investigation or proceeding pending against,
or, to the knowledge of the Stockholder, threatened against, the Stockholder or
any of the Stockholder’s properties or assets (including the Subject Securities)
that could reasonably be expected to prevent, delay or impair the ability of the
Stockholder to perform its obligations hereunder or to consummate the
transactions contemplated hereby.

 

4



--------------------------------------------------------------------------------

2.6 Non-Contravention. The execution and delivery of this Agreement by the
Stockholder and the performance of the transactions contemplated by this
Agreement by the Stockholder does not and will not violate, conflict with, or
result in a breach of: (a) the organizational documents of such Stockholder,
(b) any applicable Law or any injunction, judgment, order, decree, ruling,
charge, or other restriction of any Governmental Authority to which the
Stockholder is subject, or (c) any Contract to which the Subject Securities are
subject, such that it could reasonably be expected to prevent, delay or impair
the ability of the Stockholder to perform the Stockholder’s obligations
hereunder or to consummate the transactions contemplated hereby.

2.7 No Finders’ Fees. No investment banker, broker, finder or other intermediary
is entitled to a fee or commission from Parent or the Company in respect of this
Agreement based on upon any arrangement or agreement made by or on behalf of the
Stockholder.

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF PARENT

Parent represents and warrants to the Stockholder that:

3.1. Organization; Authorization. Parent is a corporation duly incorporated
under the Laws of the State of Delaware. The consummation of the transactions
contemplated hereby are within Parent’s corporate powers and have been duly
authorized by all necessary corporate actions on the part of Parent. Parent has
full power and authority to execute, deliver and perform this Agreement.

3.2. Binding Agreement. This Agreement has been duly authorized, executed and
delivered by Parent and constitutes a valid and binding obligation of Parent
enforceable against Parent in accordance with its terms, subject to the
Enforceability Exceptions.

ARTICLE IV

MISCELLANEOUS

4.1. Notices. All notices, requests and other communications to either party
hereunder shall be in writing (including electronic mail) and shall be given,
(a) if to Parent, in accordance with the provisions of the Merger Agreement and
(b) if to the Stockholder, to the Stockholder’s address or electronic mail
address set forth on a signature page hereto, or to such other address or
electronic mail address as the Stockholder may hereafter specify in writing to
Parent.

4.2. Termination. This Agreement shall terminate automatically and become void
and of no further force or effect, without any notice or other action by any
Person, upon the earlier of (a) the termination of the Merger Agreement in
accordance with its terms and (b) the Effective Time. Upon termination of this
Agreement, neither party shall have any further obligations or liabilities under
this Agreement; provided, however, that (i) nothing set forth in this
Section 4.2 shall relieve either party from liability for any breach of this
Agreement prior to termination hereof and (ii) the provisions of this Article IV
shall survive any termination of this Agreement.

4.3. Confidentiality. Except to the extent required by applicable Law or
regulation, the Stockholder shall hold any non-public information regarding this
Agreement, the Merger Agreement and the Merger in strict confidence and shall
not divulge any such information to any third person until Parent has publicly
disclosed its entry into the Merger Agreement and this Agreement; provided,
however, that the Stockholder may disclose such information to its Affiliates,
partners, members, stockholders, parents, subsidiaries, attorneys, accountants,
consultants, trustees, beneficiaries and other representatives (provided that
such Persons are subject to confidentiality obligations at least as restrictive
as those contained herein). Neither the Stockholder nor any of its Affiliates
(other than Parent, whose actions shall be governed by the Merger Agreement),
shall issue or cause the publication of any press release or other public
announcement with respect to this Agreement, the Merger, the Merger Agreement or
the other transactions contemplated hereby or thereby without the prior written
consent of the Company and Parent, except as may be required by applicable Law
in which circumstance such announcing party shall make reasonable efforts to
consult with the Company and Parent to the extent practicable. The Company is an
intended third-party beneficiary of this Section 4.3.

 

5



--------------------------------------------------------------------------------

4.4. Amendments and Waivers. Any provision of this Agreement may be amended or
waived if such amendment or waiver is in writing and is signed, in the case of
an amendment, by each party to this Agreement, or in the case of a waiver, by
the party against whom the waiver is to be effective. No failure or delay by
either party in exercising any right, power or privilege hereunder shall operate
as a waiver thereof nor shall any single or partial exercise thereof preclude
any other or further exercise thereof or the exercise of any other right, power
or privilege.

4.5. Binding Effect; Benefit; Assignment. The provisions of this Agreement shall
be binding upon and shall inure to the benefit of the parties hereto and their
respective successors and permitted assigns. Except as set forth in Section 1.3
and Section 4.3, no provision of this Agreement is intended to confer any
rights, benefits, remedies, obligations or liabilities hereunder upon any person
other than the parties hereto and their respective successors and assigns.
Neither party may assign, delegate or otherwise transfer any of its rights or
obligations under this Agreement without the consent of the other party hereto.

4.6. Governing Law; Venue. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware without regard to its rules of
conflict of laws. Parent and the Stockholder hereby irrevocably and
unconditionally consent to submit to the exclusive jurisdiction of the Delaware
Court of Chancery, or if such court does not have proper jurisdiction, then the
federal court of the United States located in the State of Delaware, and
appellate courts therefrom (collectively, the “Delaware Courts”) for any
litigation arising out of or relating to this Agreement and the transactions
contemplated hereby (and agrees not to commence any litigation relating thereto
except in such courts), waives any objection to the laying of venue of any such
litigation in the Delaware Courts and agrees not to plead or claim in any
Delaware Court that such litigation brought therein has been brought in any
inconvenient forum. Each of the parties hereto agrees that service of process
may be made on such party by prepaid certified mail with a proof of mailing
receipt validated by the United States Postal Service constituting evidence of
valid service. Service made pursuant to the foregoing shall have the same legal
force and effect as if served upon such party personally within the State of
Delaware. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT
TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATED TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.

4.7. Counterparts. The parties may execute this Agreement in one or more
counterparts, each of which will be deemed an original and all of which, when
taken together, will be deemed to constitute one and the same agreement. Any
signature page hereto delivered by facsimile machine or by e-mail (including in
portable document format (pdf), electronic signature, or otherwise) shall be
binding to the same extent as an original signature page, with regard to any
agreement subject to the terms hereof or any amendment thereto and may be used
in lieu of the original signatures for all purposes. Each party that delivers
such a signature page agrees to later deliver an original counterpart to any
other party that requests it.

4.8. Entire Agreement. This Agreement constitutes the entire agreement between
the parties with respect to the subject matter of this Agreement and supersedes
all prior agreements and understandings, both oral and written, between the
parties with respect to its subject matter.

4.9. Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction or other Governmental
Body to be invalid, void or unenforceable, the remainder of the terms,
provisions, covenants and restrictions of this Agreement shall remain in full
force and effect and shall in no way be affected, impaired or invalidated so
long as the economic or legal substance of the transactions contemplated hereby
is not affected in any manner materially adverse to either party. Upon such a
determination, the parties shall negotiate in good faith to modify this
Agreement so as to effect the original intent of the parties as closely as
possible in an acceptable manner in order that the transactions contemplated
hereby be consummated as originally contemplated to the fullest extent possible.

 

6



--------------------------------------------------------------------------------

4.10. Specific Performance. The parties hereto agree that Parent would be
irreparably damaged if for any reason the Stockholder fails to perform any of
its obligations under this Agreement and that Parent may not have an adequate
remedy at law for money damages in such event. Accordingly, Parent shall be
entitled to specific performance and injunctive and other equitable relief to
prevent breaches of this Agreement or to enforce specifically the performance of
the terms and provisions hereof in any Delaware Court, in addition to any other
remedy to which they are entitled at law or in equity, in each case without
posting bond or other security, and without the necessity of proving actual
damages.

4.11. Headings. The Section headings contained in this Agreement are inserted
for convenience only and shall not affect in any way the meaning or
interpretation of this Agreement.

4.12. No Presumption. This Agreement shall be construed without regard to any
presumption or rule requiring construction or interpretation against the party
drafting or causing any instrument to be drafted.

4.13. Further Assurances. Each of the parties hereto will execute and deliver,
or cause to be executed and delivered, all further documents and instruments and
use their respective reasonable best efforts to take, or cause to be taken, all
actions and to do, or cause to be done, all things necessary under applicable
Law to perform their respective obligations as expressly set forth under this
Agreement.

4.14. Interpretation. Unless the context otherwise requires, as used in this
Agreement: (a) “or” is not exclusive; (b) “including” and its variants mean
“including, without limitation” and its variants; (c) words defined in the
singular have the parallel meaning in the plural and vice versa; (d) words of
one gender shall be construed to apply to each gender; and (e) the terms
“Article,” “Section” and “Schedule” refer to the specified Article, Section or
Schedule of or to this Agreement.

4.15. Capacity as Stockholder. The Stockholder signs this Agreement solely in
the Stockholder’s capacity as a Company Stockholder, and not in the
Stockholder’s capacity as a director, officer or employee of the Company or the
Company Subsidiary or in the Stockholder’s capacity as a trustee or fiduciary of
any employee benefit plan or trust. Notwithstanding anything herein to the
contrary, nothing herein shall in any way restrict a director or officer of the
Company in the exercise of his or her fiduciary duties as a director or officer
of the Company or in his or her capacity as a trustee or fiduciary of any
employee benefit plan or trust, or prevent or be construed to create any
obligation on the part of any director or officer of the Company or any trustee
or fiduciary of any employee benefit plan or trust from taking any action in his
or her capacity as such director, officer, trustee or fiduciary.

4.16. Conversion or Exercise. Nothing contained in this Agreement shall require
the Stockholder (or shall entitle any proxy of the Stockholder) to (a) convert,
exercise or exchange any option, warrants or convertible securities in order to
obtain any underlying Subject Shares or (b) vote, or execute any consent with
respect to, any Subject Shares underlying such options, warrants or convertible
securities that have not yet been issued as of the applicable record date for
that vote or consent.

4.17. Representations and Warranties. The representations and warranties
contained in this Agreement and in any certificate or other writing delivered
pursuant hereto shall not survive the Closing or the termination of this
Agreement.

4.18. No Agreement Until Executed. Irrespective of negotiations among the
parties or the exchanging of drafts of this Agreement, this Agreement shall not
constitute or be deemed to evidence a contract, agreement, arrangement or
understanding between the parties hereto unless and until (a) the Merger
Agreement is executed by all parties thereto, and (b) this Agreement is executed
by all parties hereto.

(SIGNATURE PAGES FOLLOW)

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first written above.

 

ADURO BIOTECH, INC. By:  

             

  Name:   Title:

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first written above.

 

STOCKHOLDER

 

(Print Name of Stockholder)

 

(Signature)

 

(Name and Title of Signatory, if Signing on Behalf of an Entity) Address for
Notices:

             

 

Email:  

             

 



--------------------------------------------------------------------------------

Schedule A

 

Name of Stockholder

 

No. of Shares of

Company Common

Stock

 

No. of Shares of

Company Preferred

Stock

 

No. of Company

Options

[●]

  [●]   [●]   [●]